Title: To John Adams from John Marshall, 23 August 1800
From: Marshall, John
To: Adams, John



Sir
Washington Aug. 23d. 1800

I receivd by yesterdays mail your two letters of the 11th inst. & that which coverd the duplicates of the letter to the Prince Regent of Portugal which will be sent by the first opportunity.
Instructions to Mr. King respecting an agreement for a sum in gross in compensation for the claims of British Creditors under the 6th. article of our treaty of amity with Britain are prepard & will if approvd, be transmited to him. I understand your opinion to be that the explanatory articles if attainable, are preferd to any other mode of accomodating the differences which produced the dissolution of the board lately siting at Philadelphia, & that the next most eligible mode is the substitution of a sum in gross as compensation for the claims of the creditors on the United States. On this idea the letter to Mr. King is drawn. For many reasons I am myself decidedly of the same opinion & I believe there is with respect to it, no difference among the heads of departments.
I showd Mr. Dexter your letter expressing your wish that the Governors of Georgia Tenessee & the Mississipi territory shoud be written to, requesting them to use all the means they possess to comply with the engagements of the United States to Spain. The last inteligence from Colo. Hawkins which has been communicated to you in letters you had not receivd on the 11th. of August, induces us to beleive that the measures taken already by the United States, in aid of the force employd by Spain, will have completely effected the object for which that force was employd. Under this impression it is supposd most adviseable to defer writing the letters to the Governors until further information reaches us, or until your further opinion shall be receivd.
I am happy that the orders given respecting the Land wich meet your approbation.
I inclose you the copy of a letter just receivd from Mr. King. The new York papers will give you a still more full account of the affairs of Italy. The letter was receivd last night.
I am Sir with very much respect / Your Obedt. Servt.
J Marshall